Citation Nr: 0633209	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  06-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for lung 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from June 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In brief, the procedural history of this case shows that 
service connection for lung cancer was initially denied by 
the RO in July 2002.  Following the veteran's perfecting of 
the appeal, the Board, in September 2004, remanded the 
matter.  The Board later denied the claim in October 2005.  

The veteran testified before the undersigned Acting Veterans 
Law Judge via a videoconference hearing in October 2006.  The 
following day, the Board granted the veteran's motion for 
advancement on the docket (AOD) under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for lung cancer was most recently 
finally denied in an October 2005 Board decision; a timely 
appeal was not thereafter initiated.

2.  The evidence added to the record since the October 2005 
Board decision does not bear directly and substantially upon 
the question at hand, it is either cumulative or redundant of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.

3.  A definitive medically confirmed diagnosis of lung cancer 
is not of record.  


CONCLUSIONS OF LAW

1.  The October 2005 Board decision denying entitlement to 
service connection for lung cancer is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for lung 
cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A notice letter dated in January 
2006 and a statement of the case (SOC) dated in June 2006 
satisfied the above cited criteria.


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, given 
that the claim has not been reopened, as further discussed 
below, no disability rating or effective date will be 
assigned.  Thus, there is no possible prejudice to the 
claimant due to any notice deficiencies.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letter of January 2006), 
and has also been provided, as part of the same letter, 
notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added).  
In this case, the RO looked at the bases for the denial in a 
prior decision and then provided the veteran a specifically 
tailored notice, in January 2006, which addressed the October 
2005 Board decision.  The June 2006 SOC also looked at the 
bases for the denial in a prior decision and then provided 
the veteran a specifically tailored notice.  Accordingly, 
further development is not required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the June 2006 SOC fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

At the outset, the Board parenthetically observes that the 
veteran has been denied entitlement to service connection for 
a "lung disability" by both the RO and the Board on several 
occasions.  See, for example, Board decisions of January 1998 
and May 2000, and RO decision of March 1999.  These claims, 
however, differ substantially from the instant claim, as they 
do not, as this one does, concern lung "cancer."  A claim 
for left lung cancer was first received by VA in May 2002.  

The veteran's service medical records, while showing the 
presence of calcified nodes in both hila (see February 1946 
X-ray findings), make no mention of any diagnosed lung cancer 
disorder.  

In May 2002, the veteran submitted a claim for "left lung 
cancer" under the provisions of 38 C.F.R. § 3.309(d)(2)(xx).  

Service connection for lung cancer was denied by the Board in 
October 2005; the Board found that the veteran was not shown 
to have lung cancer that was due to any event or incident of 
his military service, to include any radiation exposure 
therein.  The veteran did not perfect an appeal to the Board 
decision.  

Of record at the time of the Board's October 2005 denial were 
VA and private records which, while showing the presence of 
lung-related pathology, did not include a diagnosis of lung 
cancer.  To this, a July 1998 VA medical record cites a 
"HX" [history] of a left lung tumor.  A March 2000 VA X-ray 
report notes a finding of a granuloma in the upper lobe of 
the left lung.  A February 2002 private medical record noted 
an assessment of changes in lungs consistent with COPD, and 
probable benign granuloma in the left hilar area.  Also, 
review of the report of a February 2005 VA Ionizing Radiation 
Registry examination shows that clinical testing was noted to 
show that a nodule in the left lung upper lobe was present.  
Lung cancer was not diagnosed.  

The veteran reopened his lung cancer claim in December 2005.  

Evidence submitted by the veteran in support of his claim 
following the October 2005 Board decision includes a December 
2005 VA CT [computed tomography] report which includes 
findings of a one centimeter right hilar node consistent with 
borderline lymphadenopathy.  No mediastinal, left hilar, or 
axillary lymphadenopathy was present.  The examiner opined 
that the right lower lobe and right upper lobe speculated 
densities with concurrent right hilar lymphadenopathy was 
highly suspicious for malignancy.

A January 2006 VA PCT-NP outpatient treatment note reveals 
that a recent CT finding was suspicious for cancer.  The 
veteran is shown to have declined recommended biopsy and/or 
PET testing.  He added that he would like another CT in 
February to "see if it is growing," but that even if it was 
he would not want either treatment or biopsy.

A VA pulmonary note, also dated in January 2006, shows that 
the examining pulmonary specialist supplied a diagnosis of 
right lung masses highly suspicious for cancer.  The veteran 
again indicated his resistance to further treatment.

Records on file obtained from the Social Security 
Administration show a diagnosis of chronic pulmonary 
insufficiency.

A February 2006 VA CT report shows the presence of a left 
lower lobe granuloma and right upper lobe nodule.  The 
findings were noted to be consistent with an ongoing 
neoplastic process.  Further evaluation with percutaneous 
biopsy or PET [positron-emission tomography] testing was 
"highly" recommended.  


At his October 2006 hearing conducted by the undersigned, the 
veteran essentially testified that, while not a physician, he 
had had sufficient diagnostic testing to confirm that he in 
fact had lung cancer.  See page five of hearing transcript 
(transcript).  The veteran was also clearly informed by the 
undersigned that, while a highly suspicious malignancy of the 
lung had been medically shown, a "firm diagnosis" of lung 
cancer was required before any benefit could be awarded.  See 
page six of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  However, as the claimed disorder, lung cancer, has 
not been diagnosed, the Board finds it unnecessary to recite 
the large amount of regulations which deal with such 
disorders.  But see 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§§ 3.309(d), 3.311 (diseases presumptively service-connected 
for radiation-exposed veterans).  


"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in December 2005, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

As noted, in October 2005 the Board denied service connection 
for lung cancer.  The veteran was notified of his appellate 
rights.  He did not appeal this decision.  As such, the 
October 2005 Board action is final.  38 U.S.C.A. § 7104.  The 
claim may not be reopened unless new and material evidence is 
received.  Id.; 38 U.S.C.A. § 5108.  The Board again observes 
that its October 2005 decision found that the veteran did not 
have lung cancer that was due to any event or incident of his 
military service, to include any radiation exposure therein.  

As service connection for lung cancer was denied because such 
disability was essentially not shown to have been diagnosed, 
for new evidence to be material in this matter, it would have 
to tend to show such a diagnosis.  

The additional pertinent evidence received since October 2005 
consists essentially of VA outpatient treatment records dated 
in 2005 and 2006.  This evidence is "new" in the sense that 
it was not before the Board at the time of the October 2005 
decision.  However, as it relates to the instant claim, the 
evidence simply confirms a fact that is not in dispute.  It 
shows that the veteran has variously-described bilateral lung 
pathology, but not lung cancer.  See December 2005 CT report, 
January 2006 PCT-NP outpatient treatment note, January 2006 
pulmonary note, and February 2006 CT report.  This was well-
established in October 2005.  What the evidence does not tend 
to do is to in any way provide a diagnosis of lung cancer.  
Further, and of significant note, the veteran was informed by 
both VA medical professionals as well as the undersigned 
Acting Veterans Law Judge that, in essence, it would be of 
great help to his claim if he were to seek additional 
testing, either via biopsy or PET scan testing, in order to 
help to conclusively determine whether or not he in fact had 
lung cancer.  The record very clearly indicates that he has 
opted against doing so.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   Here, while being sympathetic to the veteran's 
asserted desire not to undergo biopsy testing, PET scan 
examination, conversely, is not an intrusive procedure.  The 
veteran, however, for his own reasons, which the Board 
expressively respects, has chosen not to undergo additional 
tests which may provide confirmation of the presence of lung 
cancer.  Thus, the evidence submitted subsequent to October 
2005 does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

Regarding the veteran's own assertions that his lung cancer 
is related to his being exposed to radiation during his 
military service, such lay statements are not competent 
evidence because medical nexus is a matter requiring medical 
expertise (which he lacks).  See Espiritu, supra.  

In sum, while the evidence received since the October 2005 
Board decision may be new, none is material, and the claim 
may not be reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for lung cancer is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


